MEMORANDUM **
Jonathan Tejeda Rios appeals from the 50-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*590Rios contends that his sentence is unreasonable because the district court failed to appropriately consider his history and characteristics under 18 U.S.C. § 3553(a)(1), and the need to avoid unwarranted disparity in sentencing under § 3553(a)(6). Upon review, we conclude that the district court properly considered the advisory Guidelines and the § 3553 factors in imposing the sentence. The record reflects that the district court considered Rios’s history and characteristics, the nature and circumstances of the offense, and Rios’s ties to the United States, and imposed a sentence that was sufficient but no greater than necessary to comply with § 3553(a). See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
We reject Rios’s contention that disparity between his sentence and fast-track sentences imposed on other defendants in the Southern District of California rendered his sentence unreasonable. See United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006) (concluding that the disparity between fast-track sentences and non-fast-track sentences is not unwarranted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.